Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 27, 2017

The Court of Appeals hereby passes the following order:

A18I0065. SHARHOD BRITT v. DEON DEWAYNE JACKSON, et al.

       Sharhod Britt sued Deon Dewayne Jackson and the Georgia Department of
Corrections (the “DOC”). On October 18, 2017, the trial court entered an order
granting a motion to dismiss filed by the DOC.
       “Pursuant to OCGA § 9-11-54 (b), a direct appeal is proper where the trial
court specifically determines that its ruling on a claim is final and that there is no just
reason for delay.” Sam’s Wholesale Club v. Riley, 241 Ga. App. 693, 695 (1) (527
SE2d 293) (1999). Here, the trial court’s order contains an express finding that there
is no just reason for delay and that its ruling is final as to all claims against the DOC.
Accordingly, Britt may appeal the order directly.
       “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the [applicant has] not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246)
(2004). Accordingly, Britt’s application for interlocutory appeal is hereby
GRANTED. Britt shall have ten days from the date of this order to file a notice of
appeal if he has not already done so. The clerk of the superior court is directed to
include a copy of this order in the appeal record transmitted to this Court.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           11/27/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.